Title: From John Laurens to Timothy Pickering, 23 October 1781
From: Laurens, John
To: Pickering, Timothy


                  
                     Head Quarters 23d Octob. 1781
                  
                  In the absence of the paymaster General, The General requested that you would take possession of the british Military Chest—Major Ross of Ld Cornwallis’s family informs me that the Chest remains intact—and that no one as yet, has demanded it.  You will be so good as to give immediate orders for the reception & security of it—Your &c.
                  
                     John Laurens
                  
               